Citation Nr: 9926549	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  95-24 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a right forehead 
scar, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a September 1994 rating decision of the 
RO.

In August 1997, the Board remanded this matter for additional 
development of the record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected left knee disability is 
manifested by restriction of motion to a range from 5 degrees 
extension to 130 degrees flexion and X-ray evidence of 
arthritic changes; it is not shown to be productive of more 
than slight overall disablement; lateral instability or 
recurrent subluxation is not demonstrated.

3. The veteran's facial scar is superficial, tender and 
painful on objective demonstration; it is no more than 
slight, and is not shown to be disfiguring.  





CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for left knee arthritis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 
and Supp. 1999);  38 C.F.R. §§ 4.7, 4.71a, including 
Diagnostic Codes 5003, 5257, 5260, 5261 (1998).

2.  A rating in excess of 10 percent for a right forehead 
scar is not warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran sustained a left knee injury in service.  
Arthritis of the knee was noted on VA examination in December 
1975.  The service connected left knee disorder has been 
rated 10 percent since November 1975.  

Service connection for a forehead scar was established by a 
rating decision in September 1946.  The scar was rated 10 
percent based on disfigurement.  Examination in December 
1975, which included photographs that have been associated 
with the claims folder, showed no disfigurement, but showed 
the scar was tender.  Accordingly, the diagnostic code under 
which the 10 percent rating was assigned was amended by 
rating decision in 1976 to reflect the examination findings, 
i.e., the rating was based on a tender and painful 
superficial scar.  

The veteran contends that his left knee condition and right 
forehead scar are more disabling than as currently rated.  At 
a personal hearing at the R O in April 1996, the veteran 
testified that his left knee was painful and susceptible to 
buckling and swelling.  He also noted that his range of 
motion was restricted.  The veteran's wife added that she had 
observed that the veteran had become clumsier and that his 
legs appeared to be weakening.  She also stated that changes 
in the weather exacerbated his pain.  

The veteran testified that his right forehead scar was very 
tender to touch, to the extent that he was unable to wear a 
dress hat.  He also noted that he felt a burning sensation in 
the region of the scar and stated that if he wore a hat for 
too long he would get a headache.   

The veteran was most recently afforded a VA examination of 
his knees in April 1998.  At that time, he presented with 
complaints of bilateral knee pain and buckling which had 
progressively worsened over the years.  His pain was noted to 
be mainly medial joint line pain.  Physical examination 
revealed the veteran had a normal gait.  Standing balance 
showed 0 degrees of varus or valgus at the knees.  Left knee 
range of motion was from 5 degrees flexion contracture to 130 
degrees.  There was no effusion.  There was a well-healed 
vertical surgical scar just superior-lateral to the patella, 
measuring approximately 4 cm in length.  There was also 
slight patello-femoral crepitus, but no significant patello-
femoral grind.  The left knee was stable to 
anterior/posterior and varus/valgus stress testing; however, 
there was moderate tenderness and mild prominence of the 
medial joint line.  The veteran had moderately severe 
quadriceps atrophy, bilaterally, which was symmetrical.     
X-ray studies showed significant loss of medial articular 
height in both knees, a slight increase in subchondral bone 
density, bilaterally, with very tiny osteophyte formation, 
and minimal osteoarthritis, bilaterally.  

Based on the above evaluation, the examiner rendered the 
following diagnoses:  status post mild blunt force trauma to 
both knees in service and mild osteoarthritis of both knees.  
He opined that there was no sound reason to consider the 
veteran's osteoarthritis to be related to the specific injury 
in service.  According to the examining physician, both knee 
conditions appeared to be idiopathic and age related.  He 
also noted that the veteran was quite functional, but would 
experience a slight decrease in this function during times 
when his arthritis flared.  He related the veteran's sense of 
instability and buckling as being most likely due to 
degenerative meniscal changes concomitant with the 
osteoarthritis commensurate with his age.  
On VA evaluation of his right forehead scar in April 1998, 
the veteran complained of intermittent pain and burning at 
the site of the scar located on the right frontal forehead 
and temporal region.  Examination revealed a well-healed scar 
with evidence of sebaceous hyperplasia on the right forehead 
extending to the right temporal region.  The final diagnosis 
was paresthesia at scar site.  

The RO determined that the above examination of the veteran's 
scar was inadequate for rating purposes.  A second 
examination was conducted in June 1998.  At that time, the 
veteran noted that he had been told that he had a foreign 
body in his forehead.  According to the report, no scars, 
hypertrophic areas, indentations or other deformities were 
detected on examination; however, there was a small, 
approximately 4 x 4 mm soft subcutaneous nodule.  In 
conclusion, it was stated that there were no significant 
scars from the accident that the veteran had described. 

II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (1998).  Furthermore, the Court has 
held that the VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  The "functional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath at 592.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that codes that provide 
a rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to pain, etc.).  See 
also, Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997)  (38 
C.F.R. § 4.40 does not require a separate rating for pain, 
but the impact of pain must be considered in making a rating 
determination).  However, in Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 
(impairment of the knee) was not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45 do not apply.

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both codes would not amount to pyramiding 
under 38 C.F.R. § 4.14 (1998).  However, it was noted that a 
separate rating must be based on additional disability.  
Where a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also exhibit limitation of motion 
under Diagnostic Codes 5260 or 5261 in order to obtain the 
separate rating for arthritis.  However, if the veteran did 
not at least meet the criteria for a zero percent rating 
under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.

In a subsequent opinion issued in August 1998, the General 
Counsel reiterated that a separate rating for limitation of 
motion due to arthritis (in addition to a rating based on 
instability of the knee) must be based on a showing that the 
demonstrated limitation of motion is "at least zero-percent 
disabling" under the relevant diagnostic code.  However, it 
was also concluded that the availability of a separate rating 
based on x-ray evidence of arthritis must also be considered 
in light of 38 C.F.R. § 4.59 which contemplates "at least 
the minimum compensable rating" for painful motion "with 
joint or periarticular pathology."  Therefore, even if a 
claimant technically has full range of motion, but that 
motion is inhibited by pain, a compensable rating for 
arthritis would be available under Diagnostic Code 5003 and 
38 C.F.R. § 4.59.  Nonetheless, absent x-ray findings of 
arthritis, limitation of motion under Diagnostic Codes 5260 
and 5261 would be applied, and a claimant's painful motion 
may add to the actual limitation of motion as to warrant a 
rating under those codes.  Finally, it was noted that a 
claimant should be compensated for all the manifestations of 
a disability to the extent authorized under the regulations, 
and that rating personnel must consider the claimant's 
functional loss and clearly explain what role the claimant's 
assertions of pain played in the rating decision.  VAOPGCPREC 
09-98, August 14, 1998.

The veteran's left knee disorder is currently evaluated as 10 
percent disabling under Diagnostic Code 5257.  Slight, 
recurrent subluxation or lateral instability of the knee is 
assigned a 10 percent disability rating.  A 20 percent rating 
is assigned if there is moderate recurrent subluxation or 
lateral instability.  Severe, recurrent subluxation or 
lateral instability warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Arthritis due to trauma and substantiated by x-ray findings 
is evaluated as degenerative (hypertrophic or osteoarthritis) 
arthritis based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In addition, if occasional incapacitating 
exacerbations are also demonstrated, a 20 percent rating will 
be assigned.  These ratings will not be combined with ratings 
based on limitation of motion. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010, including Note 1.

A noncompensable rating is assigned if flexion of the leg is 
limited to 60 degrees or extension is limited to 5 degrees.  
A 10 percent rating is warranted if flexion is limited to 45 
degrees or extension is limited to 10 degrees; a 20 percent 
rating is warranted if flexion is limited to 30 degrees or 
extension is limited to 15 degrees; and a 30 percent rating 
is warranted if flexion is limited to 15 degrees or extension 
is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261, respectively.  Full range of motion of 
the knee is measured from 0 degrees to 140 degrees in flexion 
and extension.  38 C.F.R. § 4.71, Plate II.

The Board concludes that a rating in excess of 10 percent is 
not warranted for the veteran's left knee disorder because 
the current rating already takes into account all the 
manifestations of the veteran's disability to the extent 
authorized under the regulations, including functional loss 
and his assertions of pain.  As noted above, the veteran's 
disability is currently rated 10 percent disabling under 
Diagnostic Code 5257.  However, the clinical findings do not 
support the conclusion that slight subluxation or lateral 
instability has been demonstrated as required for the 10 
percent rating under that code.  He does not meet the above-
stated criteria for a 10 percent rating under Codes 5260 or 
5261.  However, he does warrant a 10 percent rating under 
Code 5003, as VA examination in April 1998 showed extension 
was limited to 5 degrees (which is rated 0 percent under Code 
5261), and there is X-ray evidence of arthritic changes in 
the knee joint. 

As noted and explained above, the clinical evidence clearly 
does not support a finding of slight instability to warrant a 
10 percent rating under Diagnostic Code 5257 on its own.  
Additionally, the clinical evidence also clearly does not 
support a finding of limitation of motion sufficient to 
warrant a 10 percent rating under either Diagnostic Code 5260 
or 5261.  Hence, separate ratings for limitation of motion 
and for instability are not warranted.  

The veteran's right forehead scar is currently evaluated as 
10 percent disabling under Diagnostic Code 7804.  This is the 
maximum available rating under this Diagnostic Code.  

A 10 percent rating is also warranted for a moderate, 
disfiguring scar of the head, face or neck.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  A 30 percent rating requires 
that such a scar be severe, especially if it produces a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  The 10 percent rating may be increased to 30 
percent or the 30 percent rating may be increased to 50 
percent if there is marked discoloration, color contrast, or 
the like in addition to tissue loss and cicatrization. 
38 C.F.R. § 4.118, Diagnostic Code 7800.

The most recent medical evidence, from the June 1998 VA 
examination, does not show there is scarring or deformity on 
the veteran's right forehead.  Previous VA examination in 
April 1998, however, did note a well-healed scar with 
evidence of sebaceous hyperplasia on the right forehead 
extending onto the right temporal region with associated 
paresthesia at the scar site.  Since there is no demonstrated 
disfigurement, but there is a superficial tender scar, the 
Board finds that the 10 percent rating based on superficial, 
tender and painful scar adequately compensates for the level 
of disability demonstrated, and accordingly, a rating in 
excess of 10 percent may not be granted.


ORDER

A rating in excess of 10 percent for left knee arthritis is 
denied.  

A rating in excess of 10 percent for right forehead scar is 
denied. 



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

